t c memo united_states tax_court vincent c hamilton and stephanie hamilton petitioners v commissioner of internal revenue respondent docket no filed date paul w jones for petitioner skyler k bradbury for respondent memorandum opinion foley judge the issues for decision are whether petitioners were insolvent pursuant to sec_108 are liable for a sec_6651 addition_to_tax and are liable for a sec_6662 accuracy-related_penalty the parties submitted this case fully stipulated pursuant to rule unless otherwise indicated all section references are to the internal_revenue_code relating to the year in issue and all rule references are to the tax_court rules_of_practice and procedure background petitioners have an adult son andrew hamilton andrew petitioner husband mr hamilton obtained student loans to finance andrew’s education in mr hamilton injured his back was diagnosed with degenerative disc disease and became permanently disabled as a result of his injuries in date he sought to have the loans discharged because of his disability in year in issue nelnet and the missouri higher education loan authority mohela discharged dollar_figure and dollar_figure respectively of mr hamilton’s debt also in mr hamilton received a dollar_figure nontaxable cash distribution relating to his interest in a limited_liability_company during the year in issue mr hamilton engaged in erratic spending behavior which led mrs hamilton to begin managing petitioners’ finances on date petitioners transferred dollar_figure to andrew’s chase bank savings account andrew gave mrs hamilton his electronic banking username and password and gave her permission to transfer funds from his savings account throughout mrs hamilton regularly transferred money from andrew’s savings account to the petitioners’ joint account from which she paid a majority of the household bills petitioners hired scott d rasmuson a licensed certified_public_accountant to prepare their joint federal_income_tax return after reviewing their assets and liabilities he advised petitioners that they were insolvent during the year in issue and were not required to include any discharge_of_indebtedness income on date petitioners filed their joint federal_income_tax return which was due on date petitioners attached form_982 reduction of tax_attributes due to discharge_of_indebtedness and sec_1082 basis_adjustment to their return claiming that their liabilities exceeded their assets by dollar_figure on date respondent issued petitioners a notice_of_deficiency on which he determined a dollar_figure tax_deficiency relating to discharged debt a dollar_figure sec_6651 addition_to_tax and an dollar_figure sec_6662 accuracy-related_penalty on date petitioners while residing in woodland hills utah timely petitioned the court the parties have stipulated that if andrew’s savings account is not taken into consideration petitioners meet the requirements of sec_108 the only remaining issues for decision are whether andrew’s account should be taken into consideration in determining petitioners’ insolvency status and whether petitioners are liable for a sec_6651 addition_to_tax and a sec_6662 accuracy-related_penalty discussion gross_income generally includes income from the discharge_of_indebtedness sec_61 sec_108 excludes income from the discharge_of_indebtedness from gross_income if the discharge occurs when the taxpayer is insolvent the amount by which the taxpayer is insolvent is defined as the excess of the taxpayer’s liabilities over the fair_market_value of the taxpayer’s assets immediately before the discharge sec_108 the amount excluded pursuant to sec_108 cannot exceed the amount by which the taxpayer is insolvent sec_108 petitioners contend that they were insolvent pursuant to sec_108 and are not required to include discharge_of_indebtedness income relating to the nelnet and mohela debts respondent contends that andrew held his savings account as a nominee for petitioners and accordingly the amount in andrew’s savings account should be taken into consideration in determining petitioners’ insolvency status petitioners have the burden_of_proof relating to an issue unless they introduce credible_evidence and establish that they meet the requirements of sec_7491 see rule petitioners introduced credible_evidence relating to the ownership of andrew’s savings account the stipulations however do not establish that petitioners maintained the required records or cooperated with respondent’s requests sec_7491 accordingly the burden_of_proof does not shift to respondent and remains with petitioner see sec_7491 to determine whether andrew held his savings account as the hamiltons’ nominee we look first to state law see 528_us_49 utah courts use the following six factors to determine whether a nominee relationship exists i the taxpayer exercises dominion and control_over the property while the property is in the nominee’s name ii the nominee paid little or no consideration for the property iii the taxpayer placed the property in the nominee’s name in anticipation of a liability or lawsuit iv a close relationship exists between the taxpayer and the nominee v the taxpayer continues to enjoy the benefits of the property while it is in the nominee’s name and vi the conveyance to the nominee is not recorded united_states v wade no 15cv00883 ds u s dist lexis at d utah date citing 505_f3d_1060 n 10th cir and 168_fsupp2d_1266 d utah the parties’ stipulations reflect that although the transferred funds were placed in andrew’s savings account mrs hamilton was able to freely transfer funds to petitioners’ joint account to pay household bills ie she exercised dominion and control there is no evidence that andrew paid any consideration for the funds transferred to his savings account or that the funds were transferred in anticipation of a lawsuit or a liability there is however sufficient evidence to establish that a close relationship existed between petitioners and their son andrew and that petitioners continued to enjoy the benefits of the funds they transferred to andrew’s savings account in short petitioners have failed to establish that andrew was not their nominee see rule a we accordingly find that during the year in issue petitioners’ assets exceeded their liabilities by at least dollar_figure and thus their dollar_figure of canceled debt should be included in income see sec_61 sec_108 petitioners untimely filed their joint federal_income_tax return respondent bears pursuant to sec_7491 and has met his burden of production relating to sec_6651 petitioners’ failure to timely file their return was the result of willful neglect not reasonable_cause accordingly petitioners are liable for the sec_6651 addition_to_tax relating to respondent determined that petitioners are liable for a sec_6662 accuracy-related_penalty relating to the year in issue respondent bears the burden of production relating to the sec_6662 accuracy-related_penalty see sec_7491 but failed to present any evidence that the penalty was personally approved in writing by the immediate supervisor of the individual making such determination see sec_6751 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 simonsen v commissioner t c ___ ___ slip op pincite date graev v commissioner t c ___ ___ slip op pincite date supplementing 147_tc_460 accordingly he did not meet his burden of production and petitioners are not liable for the sec_6662 penalty see sec_7491 graev v commissioner t c at ___ slip op pincite contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
